 


109 HR 2979 IH: To amend the Crow Boundary Settlement Act of 1994 regarding the distribution of capital gains from the Crow Tribal Trust Fund.
U.S. House of Representatives
2005-06-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2979 
IN THE HOUSE OF REPRESENTATIVES 
 
June 17, 2005 
Mr. Rehberg introduced the following bill; which was referred to the Committee on Resources
 
A BILL 
To amend the Crow Boundary Settlement Act of 1994 regarding the distribution of capital gains from the Crow Tribal Trust Fund. 
 
 
1.Crow tribal trust fundSection 6(d) of the Crow Boundary Settlement Act of 1994 (25 U.S.C. 1776d(d)), is amended—
(1)in the subsection heading, by inserting “and Capital Gains” after Interest;
(2)in paragraph (1), by striking “Only” and inserting “Except as provided in paragraph (4), only”; and
(3)by adding at the end the following:

(4) Distribution of capital gainsNotwithstanding subsection (f), capital gains and any other noninterest income received on funds in the Crow Tribal Trust Fund shall be available for distribution by the Secretary to the Crow Tribe to the extent that the balance in the Crow Tribal Trust Fund (including capital gains) exceeds 85,000,000, for the same uses and subject to the same restrictions in paragraphs (1) and (3) as are applicable to distributions of interest..  
 
